No. DA 06-0010

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2006 MT 326N


ELAINE SUSAN SAMUEL,

              Petitioner and Respondent,

         v.

JAMES GIBSON BOSLOUGH,

              Defendant and Appellant.




APPEAL FROM:         The District Court of the Thirteenth Judicial District,
                     In and For the County of Yellowstone, Cause No. DR 2004-1517,
                     Honorable Susan P. Watters, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     George T. Radovich, Attorney at Law, Billings, Montana

              For Respondent:

                     Jill Deann LaRance, LaRance & Syth, P.C., Billings, Montana

                     Richard Ducote, Attorney at Law, Pittsburgh, Pennsylvania


                                                        Submitted on Briefs: October 18, 2006

                                                                Decided: December 12, 2006


Filed:

                     __________________________________________
                                        Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1    Pursuant to Section 1, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. Its case title, Supreme Court cause number and disposition shall be

included in this Court’s quarterly list of noncitable cases published in the Pacific

Reporter and Montana Reports.

¶2    James Gibson Boslough (Boslough) appeals from the District Court’s Order

Denying Amended Petition for Modification entered on November 8, 2005.           In its

decision, the court denied Boslough’s request for modification of his child support

obligation. The court determined that Boslough had failed to provide any evidence that

he could not be fully employed, therefore, by semi-retiring, he became voluntarily

underemployed with the result that full-time income was appropriately imputed to him

under Admin. R. M. 37.62.106; and Rule 4(6)-(7), Montana Child Support Guidelines.

The court also found that Boslough had made no showing of changed circumstances so

substantial and continuing as to make the previous determination of child support

unconscionable under § 40-4-208(2)(b)(i), MCA. With respect to Boslough’s request to

amend the parenting plan, the court concluded that Boslough had failed to provide any

evidence that a change had occurred in the circumstances of the children making an

amendment to the existing parenting plan necessary to serve the best interests of the

children under § 40-4-219(1), MCA.

¶3    Having reviewed the record in this matter, we have determined to decide this case

pursuant to Section 1, Paragraph 3(d) of our 1996 Internal Operating Rules, as amended


                                        2
in 2003, which provides for memorandum opinions. It is manifest on the face of the

briefs and the record before us that the appeal is without merit because the court’s

findings of fact are supported by substantial evidence, and because the legal issues are

clearly controlled by settled Montana law which the District Court correctly interpreted.

¶4    Accordingly, we affirm the District Court’s Order Denying Amended Petition for

Modification entered November 8, 2005.



                                                /S/ JAMES C. NELSON


We Concur:

/S/ KARLA M. GRAY
/S/ BRIAN MORRIS
/S/ PATRICIA COTTER
/S/ JIM RICE




                                         3